DETAILED ACTION
Acknowledgements
In the reply filed June 6, 2022, the applicant amended claims 1, 3-5, 7, and 14-20. 
Currently claims 1-8 and 10-20 are under examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French (GB 2388139 A).
Regarding Claim 7, French discloses a downhole apparatus comprising: 
An outer housing (French: 12) configured at upper and lower ends to connect in a casing string (French: Page 4: lines 5-9); 
A retaining sleeve (French: 36) releasably connected in a first position (flapper closed) in the outer housing (French: 12) and movable relative to the housing (French: 12) from the first to a second position (flapper open) in the housing (French: 12); and
A flapper disk (French: 18) pivotably connected to the housing (French: 12) and covering an opening at an upper end of the retaining sleeve (French: 36) to block downward flow therethrough in the first position (flapper closed) of the retaining sleeve (French: 36), and movable to a retracted position in which the flapper disk (French: 18) does not provide any restriction to flow through the housing (French: 12) in the second position (flapper open) of the retaining sleeve (French: 36), the retaining sleeve (French: 36) being releasable from thee housing and movable therein upon the application of a force applied thereto by the flapper disk (French: 18)(via 66).
Regarding Claim 8, French discloses the downhole apparatus of claim 7, wherein an upper end of the retaining sleeve (French: 36) having a contour configured such that in the first position of the sleeve the flapper disk (French: 18) sealingly engages the upper end of the retaining sleeve (French: 36).
Regarding Claim 10, French discloses the downhole apparatus of claim 7, the housing (French: 12) comprising a top sub (French: top portion of 12) and a bottom sub (French: bottom portion of 12 containing seals 39), the top sub (French: top portion of 12) having an arc shaped cutout (French: Figure 1: space containing 18) extending upwardly from a lower end thereof along a portion of the length of the top sub (French: top portion of 12), the arc shaped opening (French: Figure 2: space containing 22) configured to receive the flapper disk (French: 18) in the retracted position thereof.
Regarding Claim 11, French discloses the downhole apparatus of claim 7, the retaining sleeve movable longitudinally relative to the flapper disk (French: 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over French in view of Sullaway (U.S. Patent No. 6,505,685)
Regarding Claim 1, French discloses a downhole apparatus comprising: 
A casing string (French: Page 4: lines 5-9); and 
A buoyancy assist tool connected in the casing string (French: Page 4: lines 5-9) above, the buoyancy assist tool comprising: 
A housing (French: 12) connected in the casing string (French: Page 4: lines 5-9) at upper and lower ends of the housing (French: 12); 
A retaining sleeve (French: 36) detachably connected in the housing (French: 12) and movable longitudinally relative to the housing (French: 12) from a first to a second position in the housing (French: 12); and 
A flapper disk (French: 18) positioned in the housing (French: 12) covering an upper end of the retaining sleeve (French: 36) to prevent downward flow therethrough in the first position of the retaining sleeve (French: 36), the retaining sleeve (French: 36) movable longitudinally relative to the flapper disk (French: 18) the flapper disk engaging the upper end of the retaining sleeve and urging the retaining sleeve downward in the housing upon the application of a pressure in the housing (French: via 66).
French does not disclose a fluid barrier connected in the casing string (French: Page 4: lines 5-9) the fluid barrier and buoyancy assist tool defining a buoyancy chamber filled with a buoyant fluid therebetween.
Sullaway discloses a fluid barrier (Sullaway: 16) connected in a casing string (French: Page 4: lines 5-9) and the fluid barrier and a buoyancy assist tool (Sullaway: 24, 31, 34, 36) defining a buoyancy chamber (Sullaway: space below 24 and above 16) filled with a buoyant fluid therebetween.
It would have been obvious to one having ordinary skill in the art at the time of the inventions filing to have utilized the flapper valve of French in combination with a fluid barrier to create a buoyancy chamber therebetween as disclosed in the invention of Sullaway since French is silent as to the any other component placed within the wellbore and Sullaway teaches that it is well known in the art to use flapper valves in combination with downhole fluid barriers to form buoyancy chambers. Since French leaves the reader to guess what other elements may be present in the wellbore to give the invention of French purpose, the invention of French therefore leads the reader to look elsewhere for a particular arrangement of downhole equipment made up in a way known by those of ordinary skill in the art in which the invention of French would be utilized. The invention of Sullaway, describing such an arrangement, would therefore have been obvious to use in combination. 
Regarding Claim 2, French and Sullaway render obvious the downhole apparatus of claim 1, the housing (French: 12) comprising a top sub (French: top portion of 12) connected in the casing string (French: Page 4: lines 5-9) at its upper end and a bottom sub (French: bottom portion of 12 containing seals 39) connected at an upper end to the top sub (French: top portion of 12) and at its lower end to the casing string (French: Page 4: lines 5-9), the flapper disk (French: 18) being pivotably connected to the top sub (French: top portion of 12).
Regarding Claim 3, French and Sullaway render obvious the downhole apparatus of claim 2, the flapper disk (French: 18) pivotably connected to the housing and movable to a retracted position in the second position of the retaining sleeve, the flapper disk in the retracted position being completely out of the flow path through the housing and retaining sleeve (French: Figure 1).
Regarding Claim 4, French and Sullaway render obvious the downhole apparatus of claim 1, an upper end of the retaining sleeve (French: 36) configured to sealingly engage the flapper disk (French: 18) in the first position of the retaining sleeve (French: 36).
Regarding Claim 5, French and Sullaway render obvious the downhole apparatus of claim 1, the flapper disck comprising an upward facing concave flapper disk, the concavity of the flapper disk (French: 18) having a radius of curvature generally the same as the radius of the top sub (French: top portion of 12).
Regarding Claim 6, French and Sullaway render obvious the downhole apparatus of claim 2, the top sub (French: top portion of 12) having an arc shaped opening (French: Figure 2: space containing 22) extending longitudinally along a portion of the length thereof, the flapper disk (French: 18) configured to be received in the arc shaped opening (French: Figure 2: space containing 22) in the retracted position thereof.
Regarding Claim 15, French discloses a downhole apparatus comprising: 
A buoyancy assist tool having upper and lower ends positioned in a well, the buoyancy assist tool comprising: 
A housing (French: 12) comprising a top sub (French: top portion of 12) and a bottom sub (French: bottom portion of 12 containing seals 39) connected to the top sub (French: top portion of 12); 
A retaining sleeve (French: 36) detachably connected in a first position to the top sub (French: top portion of 12) and movable longitudinally in the housing (French: 12) to a second position in the housing (French: 12), the retaining sleeve (French: 36) sealingly engaged with the bottom sub (French: bottom portion of 12 containing seals 39); and 
A flapper disk (French: 18) pivotably connected to the top sub (French: top portion of 12) and pivotable from a first closed position in which downward flow through the retaining sleeve (French: 36) is prevented to a second open position in which the flapper disk (French: 18) provides no restriction to flow through the housing (French: 12) as a result of the retaining sleeve (French: 36) being released from the top sub (French: top portion of 12), wherein the flapper disk pushes downwardly on the retaining sleeve upon the application of a pressure in the housing to detach the retaining sleeve from the housing (French: via 66).
French does not disclose a flow barrier; or
A plurality of casing joints positioned in the well above the buoyancy assist tool and configured to lower the buoyancy assist tool in the well; and a plurality of casing joints connecting the lower end of the buoyancy assist tool to the flow barrier, the flow barrier and the buoyancy assist tool defining a buoyancy chamber filled with a buoyant fluid therebetween.
Sullaway discloses a flow barrier (Sullaway 16); 
A plurality of casing joints (Sullaway 14) positioned in the well above a buoyancy assist tool (Sullaway: 24, 31, 34, 36) and configured to lower the buoyancy assist tool in the well (Sullaway: via 30); and 
A plurality of casing joints (Sullaway: 30) connecting the lower end of the buoyancy assist tool to the flow barrier, the flow barrier and the buoyancy assist tool defining a buoyancy chamber (Sullaway: space below 24 and above 16) filled with a buoyant fluid therebetween.
It would have been obvious to one having ordinary skill in the art at the time of the inventions filing to have utilized the flapper valve of French in combination with a fluid barrier to create a buoyancy chamber therebetween as disclosed in the invention of Sullaway since French is silent as to the any other component placed within the wellbore and Sullaway teaches that it is well known in the art to use flapper valves in combination with downhole fluid barriers to form buoyancy chambers. Since French leaves the reader to guess what other elements may be present in the wellbore to give the invention of French purpose, the invention of French therefore leads the reader to look elsewhere for a particular arrangement of downhole equipment made up in a way known by those of ordinary skill in the art in which the invention of French would be utilized. The invention of Sullaway, describing such an arrangement, would therefore have been obvious to use in combination. 
Regarding Claim 16, French and Sullaway render obvious the downhole apparatus of claim 15, wherein the retaining sleeve (French: 36) moves from the first to the second position thereof when it is released from the housing, and wherein the flapper disk (French: 18) moves to the open position thereof when the retaining sleeve (French: 36) moves to the second position.
Regarding Claim 17, French and Sullaway render obvious the downhole apparatus of claim 15, the retaining sleeve being movable longitudinally relative to the flapper disk (French: 18).
Regarding Claim 18, French and Sullaway render obvious the downhole apparatus of claim 15, an upper end of the retaining sleeve (French: 36) configured to sealingly engage the flapper disk (French: 18) in the closed position of the flapper disk (French: 18).
Regarding Claim 19, French and Sullaway render obvious the downhole tool of claim 15, the flapper disk comprising an upward facing concave flapper disk having a radius of curvature substantially equal to the radius of the top sub (French: top portion of 12).
Regarding Claim 20, French and Sullaway render obvious the downhole tool of claim 19, the concave flapper disk (French: 18) being received in a cutout defined in the top sub (French: top portion of 12) in the open position.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over French alone.
Regarding Claim 12, French discloses the downhole apparatus of claim 7, further comprising: a pivot pin (French: 24) fixed to the housing (French: 12).
French does not disclose a pair of lugs extending from a peripheral edge of the flapper disk (French: 18), the lugs defining openings therethrough, the pivot pin (French: 24) extending through the openings in the lugs and the flapper disk (French: 18) being rotatable about the pivot pin (French: 24).
Examiner takes official notice that it is old and well known to use a pivot pin (French: 24) disposed through holes on extensions (lugs) of both a first element that is to pivot and a second element that the first is to pivot about.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have replaced used such an arrangement to have the flapper of the invention of French pivot within element 24 using such an arrangement. 
Regarding Claim 13, French renders obvious the downhole apparatus of claim 12, wherein the retaining sleeve (French: 36) comprises an inner surface defining a generally cylindrical open bore from an upper end to a lower end thereof, the upper end shaped to sealingly engage the flapper disk (French: 18) in the first position of the retaining sleeve (French: 36).
Regarding Claim 14, French renders obvious the downhole apparatus of claim 13, the upper end of the retaining sleeve (French: 36) having a rubber seal thereon configured to sealingly engage the flapper disk (French: 18) in the first position of the retaining sleeve (French: 36).

Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679